DETAILED ACTION
Allowable Subject Matter
 Claims 1-6 and 9-25 are allowed.
 Drawings
The drawings are objected to because FIG. 9 refers to two different modules M1 and M2 and should be separated accordingly (e.g., FIG. 9A and FIG. 9B).  Additionally, it appears that each of FIGS. 6 and 11 should be separated into two separate drawings.  The Specification should be amended accordingly. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for automatically path planning for optimizing a path of a machinery moving in an area, the method comprising the steps of making a copy of an area-contour and geometrically translating this copy in parallel by a distance to an interior of the area, thereby obtaining an eroded area being smaller or equal than the area and an eroded area contour, performing a mathematical algorithm for determining a shortest path by utilizing determined parameters, the generated lane grid, thereby determining an optimized sequence of position coordinates on the lane grid wherein a complete area covering path is generated, wherein the mathematical algorithm uses as an input at least a connected undirected transition graph Tfield of the area, position coordinate information about all cross-points associated with the transition graph and orientation information of the interior lanes, wherein the mathematical algorithm creates an undirected transition graph TM2 by copying the connected undirected transition graph Tfield wherein the mathematical algorithm makes this undirected transition graph TM2 Eulerian by conducting a graph-augmentation to obtain an Eulerian graph T M2*, wherein the mathematical algorithm determines an Eulerian cycle applied on this Eulerian graph TM2*, the Eulerian cycle being described as a sequence of cross-points and wherein the mathematical algorithm computes a complete area covering path in terms of a concatenation of position coordinates associated with the Eulerian cycle thereby applying heuristics, as recited in Claim 1. 
Claim 9 is directed to a method but includes the same scope of limitations as those of Claim 1 and is allowable for reasons at least similar to those shown above with respect to Claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313)446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833